IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 October 28, 2009
                               No. 08-30188
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

VINCENT MARK CASTILLO

                                           Plaintiff-Appellant

v.

TROY SELF; FRANK M SIMMS, JR; GREG CHAMPAGNE; SHANNON
BROOKS; AL ROBINSON; D K DUCLESNI; LEROY HUNTER; DAVID D
NAPIER; DEPUTY BEARD; JOHN NOWAK; STEVE DUFRESNE; BYRON
ALONZO; S JONES WALKER; E BRASS; R FISHER; HARRY J MOREL, JR;
UNITED STATES POSTAL SERVICE; LOUISIANA DEPARTMENT OF
PAROLE; LOUISIANA DEPARTMENT OF CORRECTIONS

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:06-CV-9872


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
      Vincent Mark Castillo filed a civil rights complaint against a host of
defendants alleging that he had been wrongly searched and seized, that he had
been detained improperly, and that he had been subjected to various types of


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                     No. 08-30188

unconstitutional treatment while housed in the St. Charles Parish Correctional
Center ranging from interference with his mail to not allowing him to brush his
teeth. Based on the financial affidavit submitted by Castillo, he was granted
leave to proceed in forma pauperis (IFP) in the district court. The district court
subsequently rescinded the IFP order based on the factual finding that Castillo
was not a pauper.
      Castillo now moves this court for leave to proceed in forma pauperis (IFP)
on appeal. Under F ED. R. A PP. P. 24(a)(5), this court may entertain a motion to
proceed IFP when the district court has denied a litigant leave to proceed IFP.
To proceed IFP on appeal, a movant must demonstrate that he is a pauper and
that he will raise nonfrivolous issues on appeal. Carson v. Polley, 689 F.2d 562,
586 (5th Cir. 1982). Castillo has not shown that he is a pauper or that he can
present a nonfrivolous issue that the district court erred by revoking his pauper
status. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his
motion for leave to proceed IFP is DENIED, and the appeal is DISMISSED as
frivolous. See 5 TH C IR. R. 42.2.




                                          2